Exhibit 10.14

 

EXECUTION COPY

 

Published CUSIP Number:             

 

$370,000,000

FIVE-YEAR CREDIT AGREEMENT

 

Among

 

FMC TECHNOLOGIES B.V.,

as Borrower,

 

FMC TECHNOLOGIES, INC.,

as Parent,

 

DNB NOR BANK ASA,

as Administrative Agent,

 

and

 

The Lenders Named Herein,

as Lenders

 

BANC OF AMERICA SECURITIES LLC,

and

DNB NOR BANK ASA,

as Joint Lead Arrangers and Book Managers

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

THE BANK OF TOKYO MITSUBISHI, LTD.,

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND” NEW YORK BRANCH

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

Dated as of November 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1     1.01    Defined Terms.    1
    1.02    Other Interpretive Provisions.    13     1.03    Accounting Terms.
   14     1.04    Rounding.    14     1.05    References to Agreements and Laws.
   14 ARTICLE II. THE COMMITMENTS AND LOANS    14     2.01    Loans.    14
    2.02    Borrowings, Conversions and Continuations of Loans.    15     2.03
   Reserved.    16     2.04    Prepayments.    16     2.05    Reduction or
Termination of Commitments.    16     2.06    Repayment of Loans.    16     2.07
   Interest.    16     2.08    Fees.    17     2.09    Computation of Interest
and Fees.    17     2.10    Evidence of Debt.    17     2.11    Payments
Generally.    17     2.12    Sharing of Payments.    19     2.13    Regulation D
Compensation.    19 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    20
    3.01    Taxes.    20     3.02    Illegality.    21     3.03    Inability to
Determine Rates.    22     3.04    Increased Cost and Reduced Return; Capital
Adequacy.    22     3.05    Funding Losses.    22     3.06    Matters Applicable
to all Requests for Compensation.    23     3.07    Survival.    23 ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS    23     4.01    Conditions of Initial Loan.   
23     4.02    Conditions to all Loans.    25 ARTICLE V. REPRESENTATIONS AND
WARRANTIES    25     5.01    Corporate or Partnership Existence and Power.    25
    5.02    Corporate and Governmental Authorization; No Contravention.    26
    5.03    Binding Effect.    26     5.04    Financial Information.    26
    5.05    Litigation.    26     5.06    Compliance with ERISA.    27     5.07
   Environmental Matters.    27     5.08    Taxes.    27     5.09    Full
Disclosure.    27     5.10    Compliance with Laws.    27     5.11    Regulated
Status.    28

 

i

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

    5.12    Borrower Loan Documents.    28     5.13    Tax Status.    28
    5.14    Dutch Banking Act.    28     5.15    “Centre of main interests” and
establishments.    28 ARTICLE VI. AFFIRMATIVE COVENANTS    29     6.01   
Information.    29     6.02    Payment of Obligations.    31     6.03   
Maintenance of Property; Insurance.    31     6.04    Inspection of Property,
Books and Records.    31     6.05    Maintenance of Existence, Rights, Etc.   
31     6.06    Use of Proceeds.    32     6.07    Compliance with Laws.    32
ARTICLE VII. NEGATIVE COVENANTS    32     7.01    Liens.    32     7.02   
Consolidations, Mergers and Sales of Assets.    33     7.03    Use of Proceeds.
   33     7.04    Reserved.    34     7.05    Restricted Subsidiary Debt.    34
    7.06    Restricted Payments.    34     7.07    Investments in Unrestricted
Subsidiaries.    34     7.08    Limitations on Upstreaming.    34     7.09   
Transactions with Affiliates.    34     7.10    Financial Covenants.    35
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    35     8.01    Events of
Default.    35     8.02    Application of Funds.    37 ARTICLE IX.
ADMINISTRATIVE AGENT    37     9.01    Appointment and Authority.    37     9.02
   Rights as a Lender.    37     9.03    Exculpatory Provisions.    38     9.04
   Reliance by Administrative Agent.    38     9.05    Delegation of Duties.   
39     9.06    Resignation of Administrative Agent.    39     9.07   
Non-Reliance on Administrative Agent and Other Lenders.    39     9.08    No
Other Duties, Etc.    39     9.09    Administrative Agent May File Proofs of
Claim.    40     9.10    Indemnification of Administrative Agent.    40 ARTICLE
X. MISCELLANEOUS    41     10.01    Amendments, Etc.    41     10.02    Notices;
Effectiveness; Electronic Communication; Facsimile Signatures.    41     10.03
   No Waiver; Cumulative Remedies.    43     10.04    Attorney Costs, Expenses
and Taxes.    43     10.05    Indemnification by the Borrower and the Parent.   
44     10.06    Payments Set Aside.    44     10.07    Successors and Assigns.
   45     10.08    Confidentiality.    47

 

ii

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

    10.09    Set-off.    47     10.10    Interest Rate Limitation.    48
    10.11    Counterparts.    48     10.12    Integration.    48     10.13   
Survival of Representations and Warranties.    48     10.14    Severability.   
48     10.15    Removal and Replacement of Lenders.    48     10.16    Governing
Law.    49     10.17    Waiver of Right to Trial by Jury.    49     10.18   
Time of the Essence.    50     10.19    USA Patriot Act Notice.    50     10.20
   Lender PMP Representations.    50     10.21    Judgment Currency.    50
    10.22    Termination of Commitments Under 2001 Credit Agreement.    50

 

iii

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

 

THIS FIVE-YEAR CREDIT AGREEMENT is entered into as of November 10, 2005, among
FMC TECHNOLOGIES B.V., a private company with limited liability (besloten
vennootschap met bepertke aansprakelijkheid) incorporated under the laws of The
Netherlands, having its seat (statutaire zetel) in ‘s-Gravenhage, The
Netherlands, and registered with the Chamber of Commerce and Industry for
Amsterdam, The Netherlands, under number 2432 1691 (the “Borrower”), FMC
TECHNOLOGIES, INC., a Delaware corporation (the “Parent”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and DNB NOR BANK ASA, as Administrative Agent (defined below).

 

The Borrower and the Parent have requested that the Lenders provide a
$370,000,000 revolving and term loan to the Borrower, and the Lenders are
willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

2001 Credit Agreement has the meaning specified in Section 4.01(a)(xii).

 

Adjusted Total Debt means, at any date, the Debt of the Parent and its
Consolidated Restricted Subsidiaries, determined on a consolidated basis as of
such date.

 

Administrative Agent means DnB NOR in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth below its signature hereto, or such other
address or account as the Administrative Agent may from time to time notify to
the Parent and the Lenders.

 

Administrative Questionnaire means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Parent) duly
completed by such Lender.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

Aggregate Commitments has the meaning specified in the definition of
“Commitment.”

 

Agreement means this Five-Year Credit Agreement (as the same may hereafter be
amended, modified, supplemented or restated from time to time).

 

1

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Applicable Rate means the following percentages per annum, based upon the Debt
Rating:

 

Applicable Rate  

Pricing

Level

--------------------------------------------------------------------------------

  

Debt Ratings

S&P/Moody’s

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

   

Eurodollar

Rate

--------------------------------------------------------------------------------

  1    >A-/A3    .065 %   .375 % 2    BBB+/Baa1    .080 %   .450 % 3    BBB/Baa2
   .100 %   .550 % 4    BBB-/Baa3    .125 %   .750 % 5    <BB+/Ba1    .175 %  
.875 %

 

Debt Rating means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Debt Ratings”) of the Parent’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
average Debt Rating (or the higher of two intermediate Debt Ratings) shall
apply. If neither of the foregoing rating agencies issues a Debt Rating, Pricing
Level 5 shall apply.

 

Each change in the Applicable Rate resulting from a publicly announced change in
a Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

Approved Fund has the meaning specified in Section 10.07(h).

 

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption means an assignment and assumption substantially in
the form of Exhibit F.

 

Attorney Costs means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

Bank of America means Bank of America, N.A.

 

Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the New York
Branch of DnB NOR as its “prime rate.” Such rate is a rate set by DnB NOR based
upon various factors including DnB NOR’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by DnB NOR shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

Base Rate Loan means a Loan that bears interest at the Base Rate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Borrower has the meaning specified in the introductory paragraph hereof.

 

2

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Borrower Loan Documents has the meaning specified in Section 5.12.

 

Borrower Materials has the meaning specified in Section 6.01.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

 

Change of Control means an event or series of events by which:

 

(a) any Person or two or more Persons acting in concert (other than a Plan or
Plans) shall, after the Closing Date, acquire beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 20% or more of the outstanding
shares of voting stock of the Parent;

 

(b) during any period of 12 consecutive months commencing before or after the
date of this Agreement, individuals who at the beginning of such 12 month (or
lesser) period were directors of the Parent (together with any new directors
whose election by the Parent’s board of directors or whose nomination for
election by the Parent’s stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason to constitute a majority of the board of directors of the Parent;
or

 

(c) the Borrower shall cease to be a wholly-owned Subsidiary of the Parent.

 

Closing Date means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with this Agreement.

 

Code means the Internal Revenue Code of 1986.

 

Commitment means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, as such amount may be increased or decreased
from time to time in accordance with this Agreement (collectively, the
“Aggregate Commitments”).

 

Commitment Fee has the meaning specified in Section 2.08(a).

 

Common Stock means all capital stock of an issuer, except capital stock as to
which both the entitlement to dividends and the participation in assets upon
liquidation are by the terms of such capital stock limited to a fixed or
determinable amount.

 

Compensation Period has the meaning specified in Section 2.11(d)(ii).

 

Compliance Certificate means a certificate substantially in the form of
Exhibit E.

 

Consolidated EBITDA means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent included in determining
Consolidated Net Income for such period, the

 

3

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

sum of (a) total income tax expense of the Parent and its Consolidated
Restricted Subsidiaries, (b) Consolidated Interest Expense, (c) depreciation,
depletion and amortization expense of the Parent and its Consolidated Restricted
Subsidiaries, (d) amortization of intangibles (including goodwill) and
organization costs of the Parent and its Consolidated Restricted Subsidiaries
and (e) any other non-cash charges, minus, to the extent included in determining
Consolidated Net Income for such period, any non-cash credits of the Parent and
its Consolidated Restricted Subsidiaries.

 

Consolidated Interest Expense means, for any period with respect to the Parent
and its Consolidated Restricted Subsidiaries, the sum of (a) all interest,
premium payments, fees, charges and related expenses for such period in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, plus (b) the portion of rent expense
with respect to such period under capital leases that is treated as interest,
minus (c) interest income for such period.

 

Consolidated Net Income means, for any period, the net income (or loss) of the
Parent and its Consolidated Restricted Subsidiaries for such period, excluding,
without duplication, (i) extraordinary items, (ii) the effect of cumulative
changes in generally accepted accounting principles and (iii) any income (or
loss) of any Unrestricted Subsidiary during such period, except to the extent of
dividends received during such period by the Parent or by a Consolidated
Restricted Subsidiary.

 

Consolidated Restricted Subsidiary means, at any date, any Restricted Subsidiary
the accounts of which would be consolidated with those of the Parent in its
consolidated financial statements as of such date.

 

Consolidated Subsidiary means with respect to any Person, at any date, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
as of such date.

 

Debt of any Person means, at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments (other than the
non-negotiable notes of such Person issued to its insurance carriers in lieu of
maintenance of policy reserves in connection with its workers’ compensation and
auto liability insurance program), (c) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable,
expense accruals and deferred employee compensation items arising in the
ordinary course of business, (d) all obligations (contingent or non-contingent)
of such Person to reimburse any letter of credit issuer or any other Person in
respect of amounts payable or paid under a financial standby letter of credit or
similar instrument, (e) all obligations of such Person as lessee under capital
leases, (f) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, and (g) all Guaranty
Obligations of such Person in respect of the Debt of any other Person

 

Debt Rating has the meaning specified in the definition of “Applicable Rate.”

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
the Bankruptcy Act (Faillissementswet) of the Netherlands, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, winding-up, administration, dissolution, rearrangement,
receivership, insolvency, reorganization, fraudulent transfer or conveyance, or
similar debtor relief Laws of the United States of America, The Netherlands or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

4

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Default Rate means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including the Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.

 

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

Derivatives Obligations of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

DnB NOR means DnB NOR Bank ASA.

 

Dollar and $ mean lawful money of the United States of America.

 

Dutch Banking Act means the Dutch Act on the Supervision of the Credit System
1992 (Wet toezicht kredietwezen 1992), as amended from time to time.

 

Dutch Exemption Regulation means the Exemption Regulation dated 26 June 2002 (as
amended from time to time) of the Ministry of Finance of The Netherlands
(Vrijstellingsregeling Wet toezicht kredietwezen 1992), as promulgated in
connection with the Dutch Banking Act.

 

Dutch Policy Guidelines means the 2005 Dutch Central Bank’s Policy Guidelines
(issued in relation to the Dutch Exemption Regulation) dated 29 December 2004
(Beleidsregel 2005 kernbegrippen markttoetreding en handhaving Wtk 1992), as
amended from time to time.

 

Eligible Assignee has the meaning specified in Section 10.07(h).

 

Enforceable Judgment means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

 

Environmental Laws means any and all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

5

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

ERISA Group means the Parent, any Restricted Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any
Restricted Subsidiary, are treated as a single employer under Section 414 of the
Code.

 

EUR means Euros.

 

Eurodollar Rate means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by DnB NOR and with a term equivalent to such Interest Period would be
offered by DnB NOR’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

Eurodollar Reserve Percentage means, with respect to any Lender for any day
during any Interest Period, the reserve percentage (expressed as a decimal,
rounded upward to the next 1/100th of 1%) in effect on such day under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) applicable to such Lender with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).

 

Event of Default means any of the events or circumstances specified in
Article VIII.

 

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to DnB NOR on such day on such
transactions as determined by the Administrative Agent.

 

Fee Letters means (a) that certain letter agreement dated October 14, 2005,
among the Borrower, the Parent, Bank of America and Banc of America Securities
LLC and (b) that certain letter agreement dated October 14, 2005, among the
Borrower, the Parent and DnB NOR, each related to the credit facility evidenced
hereby.

 

Fund has the meaning specified in Section 10.07(h).

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

6

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Guaranty means the guaranty of payment of the Parent, substantially in the form
of Exhibit H.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligees in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person;
provided that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

 

Indemnified Liabilities has the meaning specified in Section 10.05.

 

Indemnitees has the meaning specified in Section 10.05.

 

Information has the meaning specified in Section 10.08.

 

Interest Payment Date means, (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan; provided that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the date that falls
three months after the beginning of such Interest Period shall also be an
Interest Payment Date; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.

 

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date 7 or 14 days (during the Revolving
Period only, subject to availability to all Lenders) or one, two, three or six
months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

 

(a) any Interest Period (other than a 7 or 14 day Interest Period) that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

Investee has the meaning specified in the definition of Investment.

 

7

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Investment means any investment by any Person (the “Investor”) in any other
Person (the “Investee”), whether by means of share purchase, capital
contribution, loan, time deposit, incurrence of Guaranty Obligation or
otherwise. It is understood that neither (a) an item reflected in the financial
statements of the Investor as an expense nor (b) an adjustment to the carrying
value of the Investee in the financial statements of the Investor (such as by
reason of increased retained earnings of the Investee) constitutes the making or
acquisition of an Investment for purposes hereof.

 

Investor has the meaning specified in the definition of Investment.

 

IRS means the United States Internal Revenue Service.

 

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Lender has the meaning specified in the introductory paragraph hereof.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such on the Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify the Parent and the
Administrative Agent in writing.

 

Lien means with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset. For the purpose of
this Agreement, the Parent or any Subsidiary shall be deemed to own subject to a
Lien any asset that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

Loan has the meaning specified in Section 2.01.

 

Loan Documents means this Agreement, each Note, the Guaranty, the Fee Letters
and each Loan Notice.

 

Loan Notice means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which if in writing, shall be substantially in the form of
Exhibit A.

 

Majority Lenders means, as of any date of determination, Lenders whose Voting
Percentages aggregate 51% or more.

 

Material Adverse Effect means an effect that results in or causes a material
adverse effect (a) on the business, financial condition or operations of the
Parent and its Consolidated Subsidiaries, taken as a whole or (b) on the
legality, validity or enforceability of this Agreement, any Note, the Guaranty,
or either Fee Letter.

 

Material Financial Obligations means a principal or face amount of Debt (other
than Debt under this Agreement) and/or payment in respect of Derivatives
Obligations of the Parent and/or one or more of its Subsidiaries, arising in one
or more related or unrelated transactions, exceeding in the aggregate
$25,000,000.

 

8

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Material Plan means any Plan or Plans having aggregate Unfunded Liabilities in
excess of $25,000,000.

 

Material Subsidiary means the Borrower and any other Restricted Subsidiary in
which the Parent has an Investment, direct or indirect, of at least $5,000,000.

 

Maturity Date means (a) the fifth year anniversary of the date of this Agreement
or (b) such earlier date upon which the Commitments may be terminated in
accordance with the terms hereof.

 

Maximum Rate has the meaning specified in Section 10.10.

 

Moody’s means Moody’s Investors Service, Inc.

 

Multiemployer Plan means at any time an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

Note means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or the Parent arising under any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against the
Borrower or the Parent of any proceeding under any Debtor Relief Laws naming the
Borrower or the Parent as the debtor in such proceeding.

 

Other Taxes has the meaning specified in Section 3.01(b).

 

Outstanding Amount means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

 

Parent has the meaning specified in the introductory paragraph hereof.

 

Participant has the meaning specified in Section 10.07(d).

 

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

Plan means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

9

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Platform has the meaning specified in Section 6.01.

 

PMP means a “professional market party” within the meaning of the Dutch
Exemption Regulation, which includes, among others:

 

(a) banks, insurance companies, securities firms, collective investment
institutions or pension funds that are (i) supervised or licensed under Dutch
law or (ii) established in a European Economic Area member state (other than The
Netherlands), Monaco, Puerto Rico, Saudi Arabia, Turkey, South Korea, the United
States, Japan, Australia, Canada, Mexico, New Zealand or Switzerland, and are
subject to prudential supervision in their country of establishment, including
their subsidiaries provided such subsidiaries are also subject to prudential
supervision (either directly or indirectly through consolidated supervision at
the level of their parent company);

 

(b) collective investment institutions which offer their shares or
participations exclusively to professional investors (or, as far as foreign
investment institutions are concerned: to such investors located in The
Netherlands) or are otherwise exempt under the Exemption Regulation pursuant to
the Investment Institutions Supervision Act;

 

(c) the Dutch government (de Staat der Nederlanden), the Dutch Central Bank (De
Nederlandsche Bank N.V.), a foreign governmental body being part of a central
government, a foreign central bank, Dutch or foreign regional, local or other
decentralized governmental institutions, international treaty organizations and
supranational organizations;

 

(d) enterprises or entities with total assets of at least EUR 500,000,000 (or
the equivalent thereof in another currency) according to their balance sheet at
the end of the financial year preceding the date they become a Lender hereunder;

 

(e) enterprises, entities or natural persons with a net equity (eigen vermogen)
of at least EUR 10,000,000 (or the equivalent thereof in another currency)
according to their balance sheet at the end of the financial year preceding the
date they become a Lender hereunder, and who or which have been active in the
financial markets on average twice a month over a period of at least two
consecutive years preceding such date;

 

(f) any person or entity who or which is subject to supervision by a regulatory
authority in any country in order to lawfully operate in the financial markets
(which includes: authorized credit institutions, investment firms, other
authorized or regulated financial institutions, insurance companies, collective
investment schemes and their management companies, pension funds and their
management companies, and commodity dealers);

 

(g) any person or entity who or which engages in a regulated activity on the
financial markets but who or which is not subject to supervision by a regulatory
authority (which includes without limitation: exempt credit institutions,
investment firms, financial institutions, insurance companies, collective
investment schemes and their management companies, pension funds and their
management companies, commodity dealers and special purpose vehicles);

 

(h) any entity whose corporate purpose is solely to invest in securities (which
includes, without limitation, hedge funds);

 

(i) any companies or legal entities which meet at least two of the following
three criteria according to their most recent consolidated or nonconsolidated
annual accounts: (i) an average number of employees during the financial year of
at least 250; (ii) total assets of at least EUR 43,000,000; or (iii) an annual
net turnover of at least EUR 50,000,000;

 

10

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(j) companies having their registered office in The Netherlands which do not
meet at least two of the three criteria mentioned in clause (i) above and which
have (i) expressly requested the Dutch Authority for the Financial Markets
(Stichting Autoriteit Financiële Markten; the “AFM”) to be considered as
qualified investors (within the meaning of Directive 2003/71/EC) and (ii) been
entered on the register of qualified investors maintained by the AFM; and

 

(k) natural persons who are resident in The Netherlands if these persons meet at
least two of the following criteria:

 

  (i) the person has carried out transactions of a significant size on the
financial markets at an average frequency of, at least, 10 per quarter over the
previous four quarters;

 

  (ii) the size of the person’s securities portfolio exceeds EUR 500,000;

 

  (iii) the person works or has worked for at least one year in the financial
sector in a professional position which requires knowledge of investment in
securities,

 

provided further that this natural person has: (1) expressly requested the AFM
to be considered as qualified investors and (2) been entered on the register of
qualified investors maintained by the AFM.

 

Principal Officer means (a) with respect to the Parent, any of the following
officers: Chairman of the Board, President, Secretary, Treasurer, any Vice
President, or Director, Treasury Operations, and (b) with respect to the
Borrower, any member of the board of managing directors or any designee thereof
appointed in writing by the board of managing directors, which writing shall be
delivered to the Administrative Agent. If any of the titles of the preceding
officers are changed after the date hereof, the term “Principal Officer” shall
thereafter mean any Person performing substantially the same functions as are
currently performed by one or more of the Persons listed in the first sentence
of this definition.

 

Pro Rata Share means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the tenth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that, if the commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

Public Lender has the meaning specified in Section 6.01.

 

Qualification means, with respect to any certificate covering financial
statements, a qualification to such certificate (such as a “subject to” or
“except for” statement therein) (a) resulting from a limitation on the scope of
examination of such financial statements or the underlying data, (b) as to the
capability of the Person whose financial statements are certified to continue
operations as a going concern or (c) which could be eliminated by changes in
financial statements or notes thereto covered by such certificate (such as by
the

 

11

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

creation of or increase in a reserve or a decrease in the carrying value of
assets) and which if so eliminated by the making of any such change and after
giving effect thereto would occasion a Default; provided that neither of the
following shall constitute a Qualification: (i) a consistency exception relating
to a change in accounting principles with which the independent public
accountants for the Person whose financial statements are being certified have
concurred or (ii) a qualification relating to the outcome or disposition of
threatened litigation, pending litigation being contested in good faith, pending
or threatened claims or other contingencies, the impact of which litigation,
claims or contingencies cannot be determined with sufficient certainty to permit
quantification in such financial statements.

 

Register has the meaning specified in Section 10.07(c).

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers , employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Required Lenders means, as of any date of determination, Lenders whose Voting
Percentages aggregate 66 2/3% or more.

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Parent or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or of any option, warrant or other right to acquire any such
capital stock.

 

Restricted Subsidiary means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

 

Revolving Period means the period commencing on the date of this Agreement and
ending on the six-month anniversary of the date of this Agreement, or if such
date is not a Business Day, on the immediately preceding Business Day.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Subsidiary of a Person means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

Surviving Contingent Obligations means contingent obligations arising under
provisions of this Agreement that by their terms survive the termination hereof.

 

Taxes has the meaning specified in Section 3.01.

 

Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

Unfunded Liabilities means, with respect to any Plan at any time, the amount (if
any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

12

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Unrestricted Subsidiary means any Subsidiary of the Parent (other than the
Borrower) that is, from time to time, declared to be an Unrestricted Subsidiary
by the Parent in a writing to the Administrative Agent; provided that no
Subsidiary may be designated as an Unrestricted Subsidiary if (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, or (ii) a Default or Event of Default would result from such
designation.

 

Voting Percentage means, as to any Lender, (a) at any time when the Commitments
are in effect, such Lender’s Pro Rata Share and (b) at any time after the
termination of the Commitments, the percentage (carried out to the tenth decimal
place) which (i) the Outstanding Amount of such Lender’s Loans, then constitutes
of (ii) the Outstanding Amount of all Loans.

 

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

 

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(e) In this Agreement, where it relates to the Borrower, a reference to:

 

  (i) a necessary action to authorize where applicable, includes, without
limitation, any action required to comply with the Dutch Works Councils Act (Wet
op de ondernemingsraden);

 

  (ii) a winding-up, administration or dissolution includes the Borrower being:

 

  (1) declared bankrupt (failliet verklaard);

 

  (2) dissolved (ontbonden);

 

  (iii) a moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend;

 

  (iv) a trustee in bankruptcy includes a curator;

 

13

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

  (v) an administrator includes a bewindvoerder;

 

  (vi) “receiver” and “administrative receiver” does not include a curator or
bewindvoerder; and

 

  (vii) an attachment includes a beslag.

 

1.03 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with United States generally accepted accounting
principles as in effect from time to time applied on a basis consistent (except
for changes concurred in by the Parent’s independent public accountants) with
the most recent audited consolidated financial statements of the Parent and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the Parent
notifies the Administrative Agent that the Parent wishes to amend any covenant
in Article VII to eliminate the effect of any change in generally accepted
accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Parent that the Majority Lenders wish to amend
Article VII for such purpose), then the Parent’s compliance with such covenant
shall be determined on the basis of generally accepted accounting principles in
effect immediately before the relevant change in generally accepted accounting
principles became effective, unless or until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Parent and the Majority
Lenders. The Administrative Agent shall promptly notify the Lenders of any
notice received from the Parent pursuant to this Section 1.03.

 

1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.

THE COMMITMENTS AND LOANS

 

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower from
time to time on any Business Day during the Revolving Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided that after giving effect to any Borrowing, (a) the
Outstanding Amount of all Loans shall not exceed the Aggregate Commitments and
(b) the Outstanding Amount of the Loans of any Lender shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, during the Revolving Period the
Borrower may borrow under this Section 2.01, prepay under Section 2.04 and
reborrow under this Section 2.01. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. On the last day of the Revolving Period,
the Outstanding Amount of Loans shall convert into a term loan.

 

14

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m., New York time, (i) three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of or conversion to Base Rate Loans.
Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Principal Officer of the Borrower. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans for a new Interest Period, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made or continued as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m., New York time, on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the conditions set forth in Section 4.01 or 4.02, as applicable, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower.

 

(c) During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent shall notify the Borrower and the Lenders of any change in
DnB NOR’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be at any one time more than seven Interest Periods in effect with respect
to Loans.

 

15

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

2.03 Reserved.

 

2.04 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York time, (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.

 

(b) If for any reason the Outstanding Amount of all Loans at any time exceeds
the Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans in an aggregate amount equal to such excess.

 

2.05 Reduction or Termination of Commitments. The Borrower may, during the
Revolving Period and upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Outstanding Amount of all Loans, without penalty
or premium; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., three Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof. The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination of the Aggregate Commitments. Once
reduced in accordance with this Section, the Aggregate Commitments may not be
increased. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All Commitment Fees
accrued to the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.06 Repayment of Loans. The Borrower shall repay to the Lenders the Outstanding
Amount of the Loans on the fifth anniversary of the date of this Agreement.

 

2.07 Interest.

 

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

 

(b) Upon the request of the Administrative Agent (made with the written consent
or at the written direction of the Required Lenders) at any time an Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations owing by the Borrower (which shall include past-due
interest and fees to the fullest extent permitted by applicable Law) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

16

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.08 Fees.

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a per annum fee
(the “Commitment Fee”) equal to the Commitment Fee rate set forth in the
definition of Applicable Rate times the actual daily unused amount of the
Aggregate Commitments. The Commitment Fee shall accrue at all times from the
date hereof to the last day of the Revolving Period and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the date hereof,
and on the last day of the Revolving Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. The Commitment Fee shall accrue at all
times, including at any time during which one or more of the conditions in
Article IV is not met.

 

(b) Other Fees. The Borrower shall pay the other fees set forth in the Fee
Letters in the amounts and at the times set forth therein.

 

2.09 Computation of Interest and Fees. Interest on Base Rate Loans (if
determined under clause (b) of the definition of Base Rate) shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed. All other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

 

2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be rebuttable presumptive
evidence of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing by it with respect to the Loans. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of such Lender shall control. Upon the request of any
Lender made through the Administrative Agent, such Lender’s Loans may be
evidenced by a Note in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of the applicable Loans and payments with respect thereto.

 

2.11 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all

 

17

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon, New York time, on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 noon, New York time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day (unless
such Business Day falls in another calendar month in which case such payment
shall be made on the next preceding Business Day), and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(c) Subject to Section 8.02, if, at any time prior to the Obligations being
accelerated or otherwise becoming due and payable in full, insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, toward repayment of principal then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties, (ii) second, toward repayment of interest and fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (iii) third,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender.

 

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

18

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

A notice of the Administrative Agent to the Borrower or any Lender with respect
to any amount owing under this Section 2.11(d) shall be conclusive, absent
manifest error.

 

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Loan set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(f) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

 

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loan pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation or subparticipation from
another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.09)
with respect to such participation or subparticipation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation or subparticipation. The Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations and subparticipations purchased under this Section and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation or subparticipation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

2.13 Regulation D Compensation. To the extent to which a Lender is subject to
Eurodollar reserve requirements, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Eurodollar Rate Loans,
additional interest on the related Eurodollar Rate Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable Eurodollar Rate divided by (B) one minus the Eurodollar
Reserve Percentage over (ii) the applicable Eurodollar Rate. Any Lender wishing
to require payment of such additional interest (x) shall so notify the Borrower
and the Administrative Agent, in which case such additional interest on the
Eurodollar Rate Loans of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period commencing
at least three Business Days after such Lender gives such notice and (y) shall
notify the Borrower at least five Business Days before each date on which
interest is payable on the Eurodollar Rate Loans of the amount then due under
this Section 2.13

 

19

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by it under any Loan Document
or from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) Without duplication of any Taxes or Other Taxes paid or payable by the
Borrower pursuant to Section 3.01(a) or (b), if the Borrower shall be required
to deduct or pay any Taxes or Other Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, the Borrower
shall also pay to the Administrative Agent or to such Lender, as the case may
be, at the time interest is paid, such additional amount that the Administrative
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that the Administrative Agent or such Lender would have received if such
Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for the following amounts to the extent that such amounts arise out of Loans
made to the Borrower: (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
Section 3.01(d) shall be made within 30 days after the date the applicable
Lender or the Administrative Agent makes a demand therefor.

 

20

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(e) Each Lender that is organized under the Laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes and that is entitled to
an exemption from or reduction of withholding tax under the Laws of the
jurisdiction in which the Borrower is resident for tax purposes with respect to
payments hereunder or under any other Loan Document, on or prior to the date of
its execution and delivery of this Agreement in the case of each Lender listed
on the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Borrower or the Administrative Agent (but only so
long as such Lender remains lawfully able to do so), shall provide the Borrower
and the Administrative Agent with such properly completed and executed
documentation prescribed by applicable Laws as will permit such payments to be
made without deduction or withholding or at a reduced rate of deduction or
withholding for income taxes (or franchise taxes in lieu thereof). Each Lender
which so delivers such documentation further undertakes to deliver to the
Borrower and the Administrative Agent additional or successor documentation on
or before the date such documentation expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent documentation so
delivered by it, as will permit such Lender to receive payments from the
Borrower hereunder or under any other Loan Document without deduction or
withholding (or at a reduced rate of deduction or withholding) for income taxes
(or franchise taxes in lieu thereof), unless an event (including without
limitation any change in treaty, law, or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such documentation inapplicable or which would prevent such Lender from duly
completing and delivering any such documentation with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving such payments without any deduction or withholding for income tax
(or franchise tax in lieu thereof).

 

(f) Failure to Provide Documentation; Changes in Tax Laws. For any period with
respect to which a Lender has failed to provide the Borrower and the
Administrative Agent with the appropriate documentation pursuant to
Section 3.01(e) (unless such failure is due to a change in Law occurring
subsequent to the date on which documentation originally was required to be
provided), such Lender shall not be entitled to indemnification under
Section 3.01(a) or 3.01(b) with respect to Taxes imposed by the jurisdiction in
which the Borrower is resident for tax purposes; provided that should a Lender,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Taxes because of its failure to deliver documentation required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

 

(g) Change in Applicable Lending Office. If the Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 3.01, then such Lender will agree to use reasonable efforts to change
the jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the reasonable
judgment of such Lender, is not otherwise materially disadvantageous to such
Lender.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans (but not to make, maintain or
fund Base Rate Loans) shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or on such earlier date after
which such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans. Upon any such conversion,

 

21

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

the Borrower shall also pay accrued interest on the amount so converted by it.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If the Administrative Agent reasonably
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan or (c) the Eurodollar Rate for such Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 2.13), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy) by an amount such
Lender deems material, then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

 

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan made to the Borrower on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

 

22

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any Applicable Rate.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the applicable
offshore Dollar interbank market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

 

(a) The applicable Lender shall notify the Administrative Agent and the Borrower
as soon as practicable (and in any event within 120 days) after such Lender
obtains actual knowledge of any event or condition which will entitle such
Lender to compensation under Section 3.01 or 3.04, and the Borrower shall not be
liable for any such amount that accrues between the date such notification is
required to be given to the Borrower and the date such notice is actually given
to the Borrower.

 

(b) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for and calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(c) Upon any Lender making a claim for compensation under Section 3.01 or 3.04
or notifying the Borrower that such Lender may not make or maintain Eurodollar
Rate Loans pursuant to Section 3.02, the Borrower may remove or replace such
Lender in accordance with Section 10.15.

 

3.07 Survival. The Borrower’s obligations under this Article III shall survive
termination of the Commitments and payment in full of all the Obligations.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO LOANS

 

4.01 Conditions of Initial Loan. The obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Principal Officer of the Borrower or the
Parent, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Parent and the
Borrower;

 

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

(iii) the Guaranty executed by the Parent;

 

23

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action (including, in the case of
the Borrower, (A) certified copies of unanimous written resolutions of the board
of managing directors, inter alia approving the transactions contemplated by
this Agreement, and (B) written resolutions of the sole shareholder of the
Borrower inter alia approving, among other matters, such resolutions of the
board of managing directors), incumbency certificates and/or other certificates
of Principal Officers of each of the Borrower and the Parent as the
Administrative Agent may request to establish the identities of and verify the
authority and capacity of each Principal Officer thereof authorized to act as a
Principal Officer in connection with this Agreement and the other Loan Documents
to which the Borrower or the Parent is a party;

 

(v) such evidence as the Administrative Agent may reasonably request to verify
that each of the Borrower and the Parent is duly incorporated, validly existing
and in good standing in its jurisdiction of incorporation, including
(A) certified copies of the certificate of incorporation and bylaws of the
Parent, (B) certificates of existence and good standing (or their equivalent)
for each of the Borrower and the Parent in its jurisdiction of incorporation,
and (C) a copy of the articles of association (statuten) of the Borrower as well
as an extract (uittreksel) from the relevant Chamber of Commerce and Industry
(Kamer van Koophandel en Fabrieken) of the Borrower;

 

(vi) a certificate signed by a Principal Officer of the Parent (A) certifying
that there has been no event or circumstance since December 31, 2004, which has
had or could be reasonably expected to have a Material Adverse Effect, and
(B) showing the Debt Ratings of the Parent on the Closing Date;

 

(vii) a certificate signed by a Principal Officer of the Borrower confirming
that neither the Loans nor the Aggregate Commitments would cause any borrowing,
guaranteeing or similar limit binding on the Borrower to be exceeded.

 

(viii) an opinion of the Assistant General Counsel of the Parent, substantially
in the form of Exhibit C;

 

(ix) an opinion of Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.,
substantially in the form of Exhibit D;

 

(x) an opinion of Netherlands’ counsel to the Borrower, substantially in the
form of Exhibit G;

 

(xi) if applicable, a copy of (A) the request for advice from each (central)
works council with jurisdiction over the transactions contemplated by this
Agreement, and (B) the positive advice from such works council which contains no
condition, which if complied with, could result in a breach of the Loan
Documents;

 

(xii) evidence that the $250,000,000 Five-Year Credit Agreement dated as of
April 26, 2001 (as amended, the “2001 Credit Agreement”) among Parent, the
lenders party thereto, and Bank of America, as administrative agent, has been or
concurrently with the Closing Date is being terminated, and that all outstanding
amounts owing to the lenders thereunder have been or concurrently with the
Closing Date are being paid in full; and

 

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Majority Lenders reasonably may require.

 

24

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) Any fees required to be paid on or before the Closing Date pursuant to the
Fee Letters shall have been paid.

 

(c) Unless waived by the Administrative Agent, the Borrower and the Parent shall
have paid all Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings, provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower,
the Parent and the Administrative Agent.

 

(d) No event or circumstance shall have occurred since December 31, 2004 that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(e) No Lender shall have advised the Administrative Agent in writing that such
Lender has not received information from the Borrower, the Parent or otherwise
sufficient for such Lender to comply with applicable “Know Your Customer” Laws
(including Wet Identificatie Financiele Dienstverlening).

 

4.02 Conditions to all Loans. The obligation of each Lender to make any Loan is
subject to satisfaction of the following conditions precedent:

 

(a) The representations and warranties of the Parent contained in Article V
shall be true and correct in all material respects on and as of the date of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall have been true and correct in
all material respects as of such earlier date, except that the representations
and warranties set forth in Sections 5.04(d) and 5.05 shall be made and shall be
required to be true and correct in all material respects only on the Closing
Date.

 

(b) No Default or Event of Default shall exist or would result from such
proposed Loan.

 

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

 

(d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Majority
Lenders may reasonably request.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower and the Parent that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Loan.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower (as to itself, and its Subsidiaries only)
represents and warrants, as applicable, to the Administrative Agent and the
Lenders as follows:

 

5.01 Corporate or Partnership Existence and Power. The Parent, the Borrower, and
each Material Subsidiary (a) is a corporation or partnership duly organized,
validly existing and in good standing (or its equivalent in its jurisdiction of
organization) under the laws of its jurisdiction of organization, (b) has all
corporate or partnership powers and all material governmental licenses,
authorizations, consents and approvals required to own or lease its assets and
carry on its business and (c) is duly qualified as a foreign corporation or
partnership and in good standing in each jurisdiction where qualification is
required by the

 

25

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

nature of its business or the character and location of its property, business
or customers, except, as to clauses (b) and (c), where the failure so to qualify
or to have such licenses, authorizations, consents and approvals, in the
aggregate, could not be reasonably expected to have a Material Adverse Effect.

 

5.02 Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower and the Parent of this Agreement, the
Notes, the Guaranty and the other Loan Documents to which it is a party are
within the Borrower’s and the Parent’s corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law or of the
certificate of incorporation or bylaws (or other organizational documents) of
the Borrower or the Parent or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Borrower or the Parent which could
reasonably be expected to have a Material Adverse Effect or result in or require
the creation or imposition of any Lien on any asset of the Borrower, the Parent
or any Subsidiary, except for a Lien permitted hereby.

 

5.03 Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower and the Parent; and the Notes and the other Loan
Documents, when executed and delivered in accordance with this Agreement, will
constitute the legal, valid and binding obligations of the Borrower or the
Parent party thereto, in each case enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
Debtor Relief Laws.

 

5.04 Financial Information.

 

(a) The consolidated balance sheet of the Parent and its Consolidated
Subsidiaries as of December 31, 2004, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal year then
ended, reported on by KPMG LLP, a copy of which has been delivered to each of
the Lenders, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Parent and its Consolidated Subsidiaries as of such date and their
consolidated results of operations, cash flows and changes in stockholders’
equity for such fiscal year.

 

(b) The balance sheet of the Borrower as of December 31, 2003, and the related
profit and loss account for the fiscal year then ended, a copy of which has been
delivered to each of the Lenders, fairly present in all material respects, in
conformity with The Netherlands generally accepted accounting principles, the
financial position of the Borrower as of such date and its results of operations
for such fiscal year.

 

(c) The unaudited consolidated balance sheet of the Parent and its Consolidated
Subsidiaries as of June 30, 2005, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal quarter
then ended, a copy of which has been delivered to each of the Lenders, (i) were
prepared in accordance with generally accepted accounting principles , except as
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Parent and its Consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end adjustments.

 

(d) There has been no change since December 31, 2004 which has had or could be
reasonably expected to have a Material Adverse Effect.

 

5.05 Litigation. There is no action, suit, proceeding or arbitration pending
against, or to the knowledge of the Parent or the Borrower threatened against or
affecting, the Parent, the Borrower or any of their respective Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which has been
initiated by the Parent, the

 

26

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Borrower or any of their respective Subsidiaries and which could reasonably be
expected to have a Material Adverse Effect or which in any manner questions the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.

 

5.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (b) failed to
make any contribution or payment to any Plan or Multiemployer Plan or made any
amendment to any Plan which in either case has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

 

5.07 Environmental Matters. In the ordinary course of its business, each of the
Parent and the Borrower, respectively, conducts an ongoing review of the effect
of Environmental Laws on the business, operations and properties of itself and
its respective Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, each of the Parent and the Borrower has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.

 

5.08 Taxes. United States Federal income tax returns of the Parent and its
Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2001. The Parent and each Subsidiary have filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes
being diligently contested in good faith and by appropriate proceedings.
Adequate reserves have been provided on the books of the Parent and its
Subsidiaries in respect of all taxes or other governmental charges in accordance
with generally accepted accounting principles, and no tax liabilities in excess
of the amount so provided are anticipated that could reasonably be expected to
have a Material Adverse Effect.

 

5.09 Full Disclosure. All information (other than financial projections)
heretofore furnished by the Borrower or the Parent to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby was, and all such information hereafter
furnished by the Borrower or the Parent to the Administrative Agent or any
Lender will be, true and accurate in every material respect, and all financial
projections concerning the Parent, the Borrower, and their respective
Subsidiaries that have been or hereafter will be furnished by the Borrower or
the Parent to the Administrative Agent or any Lender have been and will be
prepared in good faith based on assumptions believed by the Borrower and the
Parent, at the time of preparation, to be reasonable.

 

5.10 Compliance with Laws. The Parent, the Borrower and each Material Subsidiary
are in compliance with all applicable Laws other than such Laws (a) the validity
or applicability of which the Parent, the Borrower or such Material Subsidiary
is contesting in good faith or (b) failure to comply with which cannot
reasonably be expected to have a Material Adverse Effect.

 

27

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

5.11 Regulated Status. The Borrower is not an “investment company,” within the
meaning of the Investment Company Act of 1940, or a “holding company” or a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935.

 

5.12 Borrower Loan Documents.

 

(a) The Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party (collectively as to the Borrower, the “Borrower Loan Documents”), and the
execution, delivery and performance by the Borrower of the Borrower Loan
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither the Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of The Netherlands and
existing in respect of its obligations under the Borrower Loan Documents.

 

(b) The Borrower Loan Documents are in proper legal form under the Laws of The
Netherlands for the enforcement thereof against the Borrower under the Laws of
such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Borrower Loan Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Borrower Loan Documents that the Borrower Loan
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in The Netherlands or that any registration
charge or stamp or similar tax be paid on or in respect of the Borrower Loan
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Borrower Loan Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of The Netherlands either (i) on or by virtue of the execution or delivery
of the Borrower Loan Documents or (ii) on any payment to be made by the Borrower
pursuant to the Borrower Loan Documents.

 

(d) The execution, delivery and performance of the Borrower Loan Documents
executed by the Borrower are, under applicable foreign exchange control
regulations of The Netherlands, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.13 Tax Status. The Borrower has not given any notice under Article 36 of the
Tax Collection Act (Invorderingswet 1990) (The Netherlands) or Article 16d of
the Social Insurance Coordination Act (Coördinatiewet Sociale Verzekeringen)
(The Netherlands).

 

5.14 Dutch Banking Act. The Borrower is in compliance with the Dutch Banking Act
and any regulations issued pursuant thereto (including, but not limited to, the
Dutch Policy Guidelines and Dutch Exemption Regulation).

 

5.15 “Centre of main interests” and establishments. The Borrower has its “centre
of main interests” (as that term is used in Article 3(1) Council Regulation (EC)
No. 1346/2000 of 29 May 2000 on insolvency proceedings (as amended, the
“Regulation”) in The Netherlands, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction.

 

28

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations (other than Surviving Contingent Obligations) shall remain unpaid or
unsatisfied:

 

6.01 Information. The Parent will deliver to the Administrative Agent and each
of the Lenders:

 

(a) within 60 days after the end of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Consolidated Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income,
of cash flows and of changes in stockholders’ equity for such fiscal year,
setting forth in each case in comparative form the figures as of the end of and
for the previous fiscal year, all in reasonable detail and reported on without
Qualification by KPMG LLP or other independent public accountants of nationally
recognized standing;

 

(b) On or before December 31, 2005 for the fiscal year ended December 31, 2004
and as soon as available after the end of each other fiscal year of the
Borrower, a balance sheet of the Borrower as of the end of such fiscal year, and
the related profit and loss account for such fiscal year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, certified by the managing directors of the Borrower and prepared in
a manner consistent with the balance sheets and profit and loss accounts of the
Borrower for fiscal years 2002 and 2003 which have been previously delivered to
each of the Lenders.

 

(c) within 40 days after the end of each of the first three quarters of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the end of such quarter, and the related
consolidated statements of income for such quarter and for the portion of the
Parent’s fiscal year ended at the end of such quarter and the related
consolidated statement of cash flows for the portion of the Parent’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the consolidated balance sheet as of the end of the previous fiscal year and the
consolidated statements of income for the corresponding quarter and the
corresponding portion of the Parent’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation and
consistency by the chief financial officer, the treasurer or the chief
accounting officer of the Parent;

 

(d) simultaneously with the delivery of each set of financial statements
referred to in Sections 6.01(a), (b) and (c), a Compliance Certificate of the
chief financial officer, the treasurer, or the chief accounting officer of the
Parent (A) setting forth in reasonable detail such calculations as are required
to establish whether the Parent was in compliance with the requirements of
Sections 7.06(c) and 7.10 and stating whether the Parent was in compliance with
the requirements of Sections 7.01(g), 7.05(c) and 7.07 on the date of such
financial statements and (B) stating whether there exists on the date of such
certificate any Default or Event of Default and, if any Default or Event of
Default then exists, setting forth the details thereof and the action that the
Parent or the Borrower is taking or proposes to take with respect thereto;

 

(e) simultaneously with the delivery of each set of financial statements
referred to in Sections 6.01(a), (b) and (c), a schedule, certified as to its
accuracy and completeness by the chief financial officer, the treasurer or the
chief accounting officer of the Parent, listing in reasonable detail the Debt
balance of each Restricted Subsidiary where such Debt balance is in excess of
$1,000,000, listing only Debt instruments of $1,000,000 or more; provided that
no such schedule need be furnished if at the date of the related financial
statements (i) the aggregate amount of Debt of domestic Restricted Subsidiaries
did not exceed $50,000,000 and (ii) the aggregate amount of Debt of all
Restricted Subsidiaries (other than the Debt of the Borrower under this
Agreement) did not exceed $100,000,000;

 

29

  

$370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(f) within five Business Days after any Principal Officer of the Parent obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of the chief financial officer, the
treasurer or the chief accounting officer of the Parent setting forth the
details thereof and the action that the Parent is taking or proposes to take
with respect thereto;

 

(g) promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), annual, quarterly or monthly reports and any reports on Form
8-K (or any successor form) that the Parent or any Subsidiary shall have filed
with the Securities and Exchange Commission;

 

(i) within 14 days after any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA which liability exceeds $1,000,000
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which in either case has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the chief
financial officer, the chief accounting officer or the treasurer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take
with respect thereto;

 

(j) as soon as practicable after a Principal Officer of the Parent obtains
knowledge of the commencement of an action, suit or proceeding against the
Parent or any Subsidiary before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable likelihood of an adverse
decision which could reasonably be expected to have a Material Adverse Effect or
which in any manner questions the validity or enforceability of this Agreement
or any of the transactions contemplated hereby, information as to the nature of
such pending or threatened action, suit or proceeding; and

 

(k) from time to time such additional information regarding the business,
properties, financial position, results of operations, or prospects of the
Parent or any Subsidiary as the Administrative Agent, at the request of any
Lender, may reasonably request.

 

The Parent hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders certain materials and/or information provided by or on
behalf of the Parent hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Parent or its securities) (each, a “Public Lender”). The Parent hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof provided that the Parent shall be under no

 

30

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

obligation to mark any Borrower Materials “PUBLIC”); (x) by marking Borrower
Materials “PUBLIC,” the Parent shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent or its
securities for purposes of United States Federal and state securities laws
(provided, that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

6.02 Payment of Obligations. The Parent will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, at or before maturity, all their
respective material obligations and liabilities and all lawful taxes,
assessments and governmental charges or levies upon it or its property or
assets, except where the same may be diligently contested in good faith by
appropriate proceedings or where the failure to so pay and discharge could not
be reasonably expected to have a Material Adverse Effect, and will maintain, and
will cause each of its Subsidiaries to maintain, in accordance with United
States generally accepted accounting principles as in effect from time to time,
appropriate reserves for the accrual of any of the same.

 

6.03 Maintenance of Property; Insurance.

 

(a) The Parent will keep, and will cause each Restricted Subsidiary to keep, all
material property useful and necessary in its business in good working order and
condition, normal wear and tear excepted.

 

(b) The Parent will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Parent, the Borrower or in such Material
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
maintained in the same general area by companies of established repute engaged
in the same or a similar business; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

6.04 Inspection of Property, Books and Records. The Parent will keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. Subject to
Section 10.08, the Parent will permit, and will cause each of its Subsidiaries
to permit, representatives of any Lender to visit and inspect any of their
respective properties, to examine their respective corporate, financial and
operating records and make copies thereof or abstracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective directors,
officers, employees and independent public accountants (provided that the Parent
shall have the right to participate in any discussions with such accountants),
all at such reasonable times and as often as may reasonably be desired, upon
reasonable advance notice to the Parent.

 

6.05 Maintenance of Existence, Rights, Etc.

 

(a) The Parent will preserve, renew and keep in full force and effect, and will
cause each of its Restricted Subsidiaries to preserve, renew and keep in full
force and effect their respective corporate or partnership existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except when failure to do so could not be reasonably
expected to have a Material Adverse Effect; provided that nothing in this
Section 6.05 shall prohibit (i) a transaction permitted under Section 7.02 or
(ii) the termination of the corporate or partnership existence of any Restricted
Subsidiary (other than the Borrower) if the Parent in good faith determines that
such termination is in the best interest of the Parent and could not be
reasonably expected to have a Material Adverse Effect.

 

31

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) At no time will any Unrestricted Subsidiary hold, directly or indirectly,
any capital stock of any Restricted Subsidiary.

 

6.06 Use of Proceeds. The proceeds of the Borrowings under this Agreement will
be used by the Borrower for working capital, capital expenditures and other
lawful corporate purposes, including to pay dividends.

 

6.07 Compliance with Laws. The Parent will comply, and cause each of its
Subsidiaries to comply, in all material respects with all requirements of Law
(including ERISA, Environmental Laws and the rules and regulations thereunder),
except where failure to so comply could not be reasonably expected to have a
Material Adverse Effect.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations (other than Surviving Contingent Obligations) shall remain unpaid or
unsatisfied:

 

7.01 Liens. The Parent will not, and will not permit any Restricted Subsidiary
to, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a) Liens existing on the date hereof and described on Schedule 7.01, securing
Debt outstanding on the date hereof and any extension, renewal, substitution or
replacement thereof;

 

(b) Liens incidental to the conduct of its business or the ownership of its
assets which (A) arise in the ordinary course of business, (B) do not secure
Debt and (C) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(c) Liens in favor of the Parent or any other Restricted Subsidiary;

 

(d) Liens on any property or assets existing at the time of, or incurred within
120 days after, the acquisition thereof (by purchase, merger or otherwise),
securing Debt incurred to pay the purchase price or construction cost thereof,
or the capital lease obligations related thereto, so long as such Liens do not
and are not extended to cover any other property or assets;

 

(e) Liens in favor of a Governmental Authority to secure payments under any
contract or statute, or to secure any Debt incurred in financing the
acquisition, construction or improvement of property subject thereto, including
Liens on, and created or arising in connection with the financing of the
acquisition, construction or improvement of, any facility used or to be used in
the business of the Parent or any Restricted Subsidiary through the issuance of
obligations, the income from which shall be excludable from gross income by
virtue of Section 103 of the Code (or any subsequently adopted provisions
thereof providing for a specific exclusion from gross income);

 

(f) any extension, renewal, substitution, or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any Lien referred to in clauses (a) through (e) above; provided that (1) such
extension, renewal, substitution or replacement Lien shall be limited to all or
any part of the same property or assets subject to the Lien extended, renewed,
substituted or replaced (plus improvements on such property) and (2) the Debt
secured by such Lien at such time is not increased; and

 

32

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(g) other Liens so long as the principal amount of the Debt of the Parent and
its Restricted Subsidiaries secured thereby does not exceed $75,000,000 in the
aggregate at any time and so long as the principal amount of the Debt of the
Parent’s Restricted Subsidiaries secured thereby does not exceed $25,000,000 in
the aggregate at any time.

 

7.02 Consolidations, Mergers and Sales of Assets. The Parent will not, and will
not permit any Restricted Subsidiary to, merge or consolidate with or into, or
sell, convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) a material portion of its assets to,
any Person, except that, so long as no Default or Event of Default then exists
or would result therefrom:

 

(a) any Restricted Subsidiary (other than the Borrower) may merge or consolidate
with (A) the Parent, provided that the Parent shall be the continuing or
surviving Person, (B) any other Restricted Subsidiary or (C) any other Person if
the Parent in good faith determines that such merger or consolidation is in the
best interest of the Parent and would not have a Material Adverse Effect and, at
least five days prior to such merger or consolidation (if the transaction value
of such merger or consolidation is in the amount of $100,000,000 or more), the
Parent delivers to the Administrative Agent a certificate of the chief financial
officer, the treasurer or the chief accounting officer of the Parent showing pro
forma compliance with the covenants set forth in Sections 7.06(c) and 7.10, and
stating pro forma compliance with the covenants set forth in Sections 7.01(g),
7.05(c) and 7.07, in each case after giving effect thereto;

 

(b) any Restricted Subsidiary (other than the Borrower) may sell, convey,
transfer, lease or otherwise dispose of a material portion of its assets to
(A) the Parent, (B) any other Restricted Subsidiary or (C) any other Person if
the Parent in good faith determines that such sale is in the best interest of
the Parent and would not have a Material Adverse Effect and, at least five days
prior to such sale, conveyance, transfer, lease or other disposition (if the
transaction value of such sale, conveyance, transfer, lease or other disposition
is in the amount of $100,000,000 or more), the Parent delivers to the
Administrative Agent a certificate of the chief financial officer, the treasurer
or the chief accounting officer of the Parent showing pro forma compliance with
the covenants set forth in Sections 7.06(c) and 7.10, and stating pro forma
compliance with the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07,
in each case after giving effect thereto;

 

(c) the Parent may merge or consolidate with any other Person, provided that
(A) the Parent is the continuing or surviving Person, (B) the Parent’s Debt
Ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving effect
thereto, and (C) at least five days prior to such merger or consolidation (if
the transaction value of such merger or consolidation is in the amount of
$100,000,000 or more), the Parent delivers to the Administrative Agent a
certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Parent showing pro forma compliance with the covenants
set forth in Sections 7.06(c) and 7.10, and stating pro forma compliance with
the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07, in each case
after giving effect thereto; and

 

(d) the Parent may sell, convey, transfer, lease or otherwise dispose of a
material portion of its assets to any Person, provided that (A) the Parent’s
Debt Ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto and (B) at least five days prior to such sale, conveyance,
transfer, lease or other disposition (if the transaction value of such sale,
conveyance, transfer, lease or other disposition is in the amount of
$100,000,000 or more), the Parent delivers to the Administrative Agent a
certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Parent showing pro forma compliance with the covenants
set forth in Sections 7.06(c) and 7.10, and stating pro forma compliance with
the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07, in each case
after giving effect thereto.

 

7.03 Use of Proceeds. None of such proceeds will be used, directly or
indirectly, in a manner that violates Regulation U or X of the Board. The Parent
will not permit more than 25% of the consolidated assets of the Parent and its
Subsidiaries to consist of “margin stock,” as such term is defined in
Regulation U of the Board.

 

33

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

7.04 Reserved.

 

7.05 Restricted Subsidiary Debt. The Parent will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Debt, except:

 

(a) Debt owed to the Parent or any other Restricted Subsidiary;

 

(b) the Obligations; and

 

(c) other Debt in an aggregate principal amount for all Restricted Subsidiaries
not exceeding $50,000,000 at any time.

 

7.06 Restricted Payments. The Parent will not, and will not permit any
Restricted Subsidiary to, declare or make any Restricted Payment, except that:

 

(a) any Restricted Subsidiary may declare and make Restricted Payments to the
Parent or to any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Parent or any other
Restricted Subsidiary and to each other owner of capital stock of such
Restricted Subsidiary on a pro-rata basis based on their relative ownership
interests);

 

(b) the Parent or any Restricted Subsidiary may declare and make Restricted
Payments, payable in the Common Stock of such Person; and

 

(c) the Parent may declare and make Restricted Payments during any twelve
consecutive month period in an aggregate amount not to exceed the greater of
(i) 50% of its Consolidated Net Income in respect of such period or
(ii) $100,000,000; provided that no Default or Event of Default exists at the
time of the declaration thereof or would result therefrom.

 

7.07 Investments in Unrestricted Subsidiaries. The Parent will not, and will not
permit any Restricted Subsidiary to, make Investments in Unrestricted
Subsidiaries in an aggregate amount outstanding at any time in excess of
$100,000,000 for all such Unrestricted Subsidiaries.

 

7.08 Limitations on Upstreaming. The Parent will not, and will not permit any
Restricted Subsidiary to, directly or indirectly agree to any restriction or
limitation on the making of Restricted Payments by a Restricted Subsidiary, the
repaying of loans or advances owing by a Restricted Subsidiary to the Parent or
any other Restricted Subsidiary or the transferring of assets from any
Restricted Subsidiary to the Parent or any other Restricted Subsidiary, except
(a) restrictions and limitations imposed by Laws or by the Loan Documents,
(b) customary restrictions and limitations contained in agreements relating to
the disposition of a Restricted Subsidiary or its assets that is permitted
hereunder and (c) any other restrictions that could not reasonably be expected
to impair the Parent’s ability to repay the Obligations as and when due.

 

7.09 Transactions with Affiliates. The Parent will not, and will not permit any
Restricted Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Parent (other than the Parent or a Restricted Subsidiary),
other than upon fair and reasonable terms as could reasonably be obtained in an
arms-length transaction with a Person that is not an Affiliate in accordance
with prevailing industry customs and practices.

 

34

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

7.10 Financial Covenants.

 

(a) Total Debt to EBITDA Ratio. The Parent will not permit the ratio of Adjusted
Total Debt as of the last day of any fiscal quarter to Consolidated EBITDA for
the period of four consecutive fiscal quarters ended on such last day to be more
than 3.25 to 1.00.

 

(b) Interest Coverage Ratio. The Parent will not permit the ratio of
Consolidated EBITDA for any period of four consecutive fiscal quarters to
Consolidated Interest Expense for such period to be less than 3.50 to 1.00.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) any principal of any Loan shall not be paid when due, or any interest, fees
or other amount payable hereunder shall not be paid within five Business Days of
the due date thereof;

 

(b) the Parent shall fail to observe or perform any covenant contained in
Sections 6.05(b) or 6.06 or Article VII;

 

(c) the Borrower or the Parent shall fail to observe or perform any of its
covenants or agreements contained in this Agreement or any other Loan Document
(other than those covered by clause (a) or (b) above) for 30 days after notice
thereof has been given to the Borrower or the Parent by the Administrative Agent
at the request of any Lender; provided that the 30-day grace period set forth
above shall be reduced by the number of days that any officer of the Borrower or
the Parent had knowledge of any applicable failure prior to giving notice
thereof to the Administrative Agent and the Lenders pursuant to Section 6.01(f);

 

(d) any representation, warranty, certification or statement by the Borrower or
the Parent made in this Agreement or in any certificate, financial statement or
other document delivered pursuant hereto or deemed to be made pursuant to
Section 4.02 shall have been incorrect in any material respect when made or
deemed to be made; provided that no Event of Default shall occur under this
Section 8.01(d) by reason of any representation by the Borrower set forth herein
or in any other Loan Document being untrue in any material respect as a result
of a Lender’s representation under Section 10.20 as to its status as a PMP being
untrue (but without prejudice to the rights of the Administrative Agent or the
Lenders under this Agreement other than under this Section 8.01(d) or under
applicable law and without prejudice to any other Event of Default which may
occur by reason of any representation set forth herein or in any other Loan
Document being untrue in any material respect otherwise than by reason of a
Lender not being a PMP);

 

(e) the Parent or any Material Subsidiary shall fail to make any payment in
respect of Material Financial Obligations when due after giving effect to any
applicable grace period;

 

(f) any event or condition shall occur that (i) results in the acceleration of
the maturity of Material Financial Obligations or (ii) enables the holder or
holders of Material Financial Obligations or any Person acting on behalf of such
holder or holders to accelerate the maturity thereof, provided that no Event of
Default under this clause (ii) shall occur unless and until any required notice
has been given and/or period of time has elapsed with respect to such Material
Financial Obligations so as to perfect such right to accelerate;

 

35

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

(g) the Parent or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any Debtor Relief Law now or hereafter in
effect or seeking the appointment of a trustee, receiver, administrator,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Parent or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any Debtor Relief Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
administrator, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Parent or any Material Subsidiary under the
Federal bankruptcy laws as now or hereafter in effect;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000;

 

(j) Enforceable Judgments for the payment of money shall be rendered against the
Parent or any Material Subsidiary in an aggregate amount exceeding
(i) $25,000,000, if rendered against any Material Subsidiary, or
(ii) $50,000,000, if rendered against the Parent, and shall continue unsatisfied
and unstayed for a period of 30 days;

 

(k) notice under Article 36 of the Tax Collection Act (Invorderingswet 1990)
(The Netherlands) or Article 16d of the Social Insurance Coordination Act
(Coördinatiewet Sociale Verzekeringen) (The Netherlands) shall be given by the
Borrower;

 

(l) a Change of Control shall occur; or

 

(m) any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Majority Lenders or all Lenders, as may
be required hereunder, or satisfaction in full of all the Obligations, ceases to
be in full force and effect, or the Borrower or the Parent denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Majority Lenders, by notice to the Borrower, terminate the Commitments,
and the Commitments shall thereupon terminate, (ii) if requested by Majority
Lenders, by notice to the Borrower, declare the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and the Parent, and (iii) if requested by the

 

36

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Majority Lenders, exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided that in the case of any of the Events of Default specified in
Sections 8.01(g) and (h) with respect to the Borrower or the Parent, immediately
and without any notice to the Borrower or the Parent or any other act by the
Administrative Agent or the Lenders, the Commitments shall terminate and the
Obligations shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Parent.

 

8.02 Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Obligations have automatically become immediately due
and payable as set forth in the proviso to Section 8.01), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs of the Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or the Parent or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
DnB NOR to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor the Parent have rights as a third party beneficiary of
any of such provisions except as provided in Section 9.06.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

37

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower,
the Parent or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or the Parent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

38

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Parent. Upon receipt
of any such notice of resignation, the Majority Lenders shall have the right to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of a Lender with an office in the United States, such
appointment to be subject to the approval of the Parent at all times other than
during the existence of an Event of Default (which approval of the Parent shall
not be unreasonably withheld or delayed). If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, after consultation with the Parent and the Lenders, appoint from among
the Lenders a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Parent
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower, the Parent and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Syndication Agent or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

 

39

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or the Parent, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or the Parent) shall be entitled and
empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each of the Administrative Agent (or any sub-agent thereof) and any of their
Related Parties (to the extent not reimbursed by or on behalf of the Borrower or
the Parent and without limiting the obligation of the Borrower and the Parent to
do so), pro rata, and hold harmless the Administrative Agent (or any sub-agent
thereof) and any of their Related Parties from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to the Administrative Agent (or any sub-agent thereof) or any of
their Related Parties of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided that no
action taken in accordance with the directions of the Majority Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower or the
Parent. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.

 

40

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
the Parent therefrom, shall be effective unless in writing signed by the
Majority Lenders (or the Administrative Agent with the written consent of the
Majority Lenders) and, in the case of an amendment, the Borrower and the Parent
(to the extent that it is a party to such Loan Document) and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall, unless in writing and signed by each of the Lenders directly affected
thereby (or the Administrative Agent with the written consent of such Lenders)
and, in the case of an amendment, by the Borrower and the Parent (to the extent
that it is a party to such Loan Document) do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VIII);

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest or fees specified herein
on, any Loan or (subject to clause (iii) of the proviso below) any fees or other
amounts payable hereunder or under any other Loan Document; provided that only
the consent of the Majority Lenders shall be necessary to amend the definition
of “Default Rate” and only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder;

 

(e) change the definition of Pro Rata Share or Voting Percentage;

 

(f) amend this Section, the last sentence of Section 2.04(a), the second to the
last sentence of Section 2.05, Section 2.12, Section 10.05, or any provision
herein providing for consent or other action by all the Lenders; or

 

(g) release the Guaranty;

 

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Majority
Lenders or all the directly affected Lenders, as the case may be (or the
Administrative Agent on their behalf), affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

10.02 Notices; Effectiveness; Electronic Communication; Facsimile Signatures.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier

 

41

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i) if to the Borrower, the Parent or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on such Person’s signature page hereto; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, the Parent, any Lender, or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, the
Parent’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted

 

42

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

from the gross negligence or willful misconduct of such Agent Party; provided
that in no event shall any Agent Party have any liability to the Borrower, the
Parent, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d) Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Parent and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent (with a copy to the Parent) from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower or
the Parent even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower and the Parent shall jointly
and severally indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower or the Parent, except to the extent that such
losses, costs, expenses, or liabilities are determined in a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Person. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(f) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower, the Parent,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes. The Borrower and the Parent jointly
and severally agree (a) to pay or reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal

 

43

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs (which in such case shall be limited to all reasonable fees and
disbursements of one law firm for all Lenders (other than the Administrative
Agent), except where (i) conflicts of interest among one or more Lenders,
(ii) the necessity for local counsel, or (iii) other circumstances exist that
cause the Majority Lenders to determine in good faith that one law firm cannot
represent the interests of all the Lenders). The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all the other Obligations.

 

10.05 Indemnification by the Borrower and the Parent. Whether or not the
transactions contemplated hereby are consummated, the Borrower and the Parent
jointly and severally agree to indemnify, save and hold harmless the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of the foregoing persons (each such person being called an “Indemnitee”)
from and against: (a) any and all claims, demands, actions or causes of action
that are asserted against any Indemnitee by any Person (other than the
Administrative Agent or any Lender) relating directly or indirectly to a claim,
demand, action or cause of action that such Person asserts or may assert against
the Borrower or the Parent, any Affiliate of the Borrower or the Parent, or any
of their respective officers or directors, including any Indemnified Liability
arising out of or based upon any untrue statement; (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee arising out of or relating to the Loan Documents, any
Commitment, Loan, the use or contemplated use of the proceeds of any Loan, the
administration by the Administrative Agent (and any sub-agent thereof) and its
Related Parties of this Agreement and the other Loan Documents or the
relationship of the Borrower, the Parent, the Administrative Agent and the
Lenders under this Agreement or any other Loan Document; (c) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in subsection
(a) or (b) above; and (d) any and all liabilities (including liabilities under
indemnities), losses or reasonable costs or expenses (including Attorney Costs)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action, investigation or proceeding,
or as a result of the investigation or the preparation of any defense in
connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any Indemnified Liability caused by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within ten Business Days after demand therefor.

 

10.06 Payments Set Aside. To the extent that the Borrower or the Parent makes a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

44

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, provided that, except as provided in Section 7.02, neither the
Borrower nor the Parent may assign or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower or the Parent without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met,
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, and (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee as set
forth on Schedule 10.07. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 10.07(c), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 3.07, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). Subject to the fourth sentence of Section 2.10(a), the
entries in the Register shall be rebuttably presumptively true and correct, and
the Borrower, the Administrative Agent and the Lenders may treat each

 

45

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Parent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) At any time after the date of this Agreement, any Lender may, without the
consent of, or notice to, the Borrower, the Parent or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Parent, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant or (ii) reduce the principal, interest, fees or
other amounts payable to such Participant. Subject to Section 10.07(e), the
Borrower agrees that each Participant that is a PMP shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant that is a PMP
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent’s
prior written consent. A Participant that would be a Lender organized under the
laws of a jurisdiction outside of the United States if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Parent is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower to comply with Section 3.01 as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) If the consent of the Parent to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 10.07(b)), the Parent shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Parent on or prior to such fifth Business Day.

 

(h) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Parent (each such approval not to be unreasonably withheld or
delayed); provided that, in each case, if required by the laws of The

 

46

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

Netherlands, such proposed Eligible Assignee is a PMP; and provided further
that, notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or the Parent or any of the Borrower’s or the Parent’s Affiliates or
Subsidiaries.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Parent or the Borrower;
(g) with the written consent of the Parent; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Parent or Subsidiary; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Parent or Subsidiary relating to the Parent or Subsidiary or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent or Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Parent or its
Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or the Parent, as applicable, any such notice being
waived by the Borrower and the Parent to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the Borrower or the
Parent against any and all Obligations then due and payable by the Borrower or
the Parent, respectively, to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made

 

47

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

demand under this Agreement or any other Loan Document. Each Lender agrees
promptly to notify the Borrower or the Parent, as applicable, and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the applicable Loans
or, if it exceeds such unpaid principal, refunded to the Borrower or the Parent,
as applicable. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

 

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Loan, and shall continue in
full force and effect as long as any Loan or any other Obligation (other than
Surviving Contingent Obligations) shall remain unpaid or unsatisfied.

 

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower or the Parent is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

10.15 Removal and Replacement of Lenders.

 

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment pursuant to
Section 10.07(b) to one or more

 

48

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

other Lenders or Eligible Assignees procured by the Borrower; provided that if
the Borrower elects to exercise such right with respect to any Lender pursuant
to Section 3.06(c), it shall be obligated to remove or replace, as the case may
be, all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04 or make similar notifications pursuant to Section 3.02. The
Borrower shall, in the case of a termination of such Lender’s Commitment
pursuant to clause (i) preceding, (x) pay in full all principal, accrued
interest, accrued fees and other amounts owing to such Lender through the date
of termination or assignment (including any amounts payable pursuant to
Section 3.05), and (y) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Loans. The
Borrower shall, in the case of an assignment pursuant to clause (ii) preceding,
cause to be paid the assignment fee payable to the Administrative Agent pursuant
to Section 10.07(b). The Administrative Agent shall distribute an amended
Schedule 2.01, which shall be deemed incorporated into this Agreement, to
reflect changes in the identities of the Lenders and adjustments of their
respective Commitments and/or Pro Rata Shares resulting from any such removal or
replacement.

 

(b) This Section 10.15 shall supersede any provision in Section 10.01 or
Section 10.07 to the contrary.

 

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS SITTING IN
CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE PARENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
PARENT, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

49

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.19 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
Parent that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and the
Parent, which information includes the name and address of the Borrower and the
Parent and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and the Parent in accordance with
the Act.

 

10.20 Lender PMP Representations. Each Lender party to this Agreement represents
and warrants that it is a PMP.

 

10.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

10.22 Termination of Commitments Under 2001 Credit Agreement. The commitments of
the lenders under the 2001 Credit Agreement shall terminate on the Closing Date.
Execution of this Agreement by Lenders who are lenders under the 2001 Credit
Agreement shall constitute a waiver of the notice provisions in Sections 2.05
and 10.02 of the 2001 Credit Agreement.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES TO FOLLOW.

 

50

   $370,000,000 Five-Year Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FMC TECHNOLOGIES B.V. By:  

/s/ Joseph J. Meyer

--------------------------------------------------------------------------------

Name:   Joseph J. Meyer Title:   Attorney

 

Address for Notices:

 

FMC Technologies B.V.

Attention: Management

Frederik Roeskestraat 123

1076 EE Amsterdam

The Netherlands

Telephone: +31-20-673-6484

Facsimile: +31-20-675-8869

Electronic mail: marcel.vanschaik@cdsengineering.nl

 

with a copy to:

 

FMC Technologies B.V.

200 East Randolph Drive

Chicago, IL 60601

Attention: Mr. Joseph J. Meyer, Director, Treasury Operations

Telephone: (312) 861-6146

Facsimile: (312) 861-6148

Electronic Mail: joseph.meyer@fmcti.com

 

H - 1



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FMC TECHNOLOGIES, INC. By:  

/s/ Joseph J. Meyer

--------------------------------------------------------------------------------

Name:   Joseph J. Meyer Title:   Director, Treasury Operations

 

Address for Notices:

 

FMC Technologies, Inc.

200 East Randolph Drive

Chicago, IL 60601

Attention: Mr. Joseph J. Meyer, Director, Treasury Operations

Telephone: (312) 861-6146

Facsimile: (312) 861-6148

Electronic Mail: joseph.meyer@fmcti.com

 

H - 2



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

DNB NOR BANK ASA,

as Administrative Agent

By:

 

/s/ Stig Kristiansen

--------------------------------------------------------------------------------

Name:

 

Stig Kristiansen

Title:

 

Vice President

By:

 

/s/ Espen Kvilekval

--------------------------------------------------------------------------------

Name:

 

Espen Kvilekval

Title:

 

Senior Vice President

 

Address for Notices:

 

DnB NOR Bank ASA New York Branch

200 Park Avenue – 31st Floor

New York, NY 10166

Attention: Stig Kristiansen, Vice President

Telephone: (212) 681-3865

Facsimile: (212) 681-3900

Electronic Mail: stig.kristiansen@dnbnor.no

 

H - 3



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

DNB NOR BANK ASA, as a Lender

By:

 

/s/ Stig Kristiansen

--------------------------------------------------------------------------------

Name:

 

Stig Kristiansen

Title:

 

Vice President

By:

 

/s/ Espen Kvilekval

--------------------------------------------------------------------------------

Name:

 

Espen Kvilekval

Title:

 

Senior Vice President

 

H - 4



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

--------------------------------------------------------------------------------

Name:   Ronald E. McKaig Title:   Senior Vice President

 

H - 5



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as a Lender

By:  

/s/ Ivan Rodriguez

--------------------------------------------------------------------------------

Name:   Ivan Rodriguez Title:   Vice President By:  

/s/ Brett Delfino

--------------------------------------------------------------------------------

Name:   Brett Delfino Title:   Executive Director

 

H - 6



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,

HOUSTON AGENCY, as a Lender

By:

 

/s/ John McGhee

--------------------------------------------------------------------------------

Name:

  John McGhee

Title:

  Vice President & Manager

 

H - 7



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Eric R. Hollingsworth

--------------------------------------------------------------------------------

Name:   Eric R. Hollingsworth Title:   Vice President

 

H - 8



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FOKUS BANK ASA,

as a Lender

By:  

/s/ Ronny Goethesen

--------------------------------------------------------------------------------

Name:   Ronny Goethesen Title:   General Manager

 

H - 9



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

JPMORGAN CHASE BANK, NA,

as a Lender

By:  

/s/ Dianne L. Russell

--------------------------------------------------------------------------------

Name:   Dianne L. Russell Title:   Vice President

 

H - 10



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Robert Gallagher

--------------------------------------------------------------------------------

Name:   Robert Gallagher Title:   Senior Vice President

 

H - 11



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

NATIONAL CITY BANK OF THE MIDWEST, as a Lender By:  

/s/ Jon R. Hinard

--------------------------------------------------------------------------------

Name:   Jon R. Hinard Title:   Senior Vice President

 

H - 12



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

ROYAL BANK OF SCOTLAND, PLC, as a Lender By:  

/s/ Philippe Sandmeier

--------------------------------------------------------------------------------

Name:   Philippe Sandmeier Title:   Managing Director

 

H - 13



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

WESTLB AG, NEW YORK BRANCH,

as a Lender

By:

 

/s/ Angelika Seifert

--------------------------------------------------------------------------------

Name:

 

Angelika Seifert

Title:

 

Executive Director

By:

 

/s/ Jared Brenner

--------------------------------------------------------------------------------

Name:

 

Jared Brenner

Title:

 

Executive Director

 

H - 14



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Alex Nikolov

--------------------------------------------------------------------------------

Name:   Alex Nikolov Title:   Second-Vice President

 

H - 15



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ R. Michael Newton

--------------------------------------------------------------------------------

Name:   R. Michael Newton Title:   Vice President

 

H - 16